DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 05/13/2021.
Claims 1 – 8, 10, 14 are cancelled.
Claims 9, 11 - 13, 15, 16 are amended.
Claims 9, 11 - 13, 15, 16 are presented for examination.


Response to Arguments
Claim Rejections - 35 USC § 112
The Applicant has cancelled the claims previously rejected under 35 USC 112. The rejection is withdrawn.
End Response to Arguments

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Peter S. Wong on 5/19/2021.



Claim 11. (Presently Amended) A method for producing tools and distributing information on water events in accordance with claim 9, wherein said step  a) further comprises the steps of:
a1) determining damage curves;
a2) applying boundary conditions; and
a3) rating risk and premium based on said threshold events.

Claim 12. (Presently Amended) A method for producing tools and distributing information on water events in accordance to claim 9, wherein the producing information products and visualizations further comprises the steps of:
i) sending and receiving virtual perimeter to a machine; and
j) producing virtual perimeter information based on the virtual perimeter received.

Claim 13. (Presently Amended) A method for producing and distributing information on water events in accordance to claim 9, further comprising the steps of:
i) acquireing and calculating all water event and elevation inputs including user inputs;
j) transforming said acquired water event into proper formats;
k) producing elevation-related information based on said user inputs or barometric measurements; and
l) producing various products including an elevation 3D water event visualization.

Claim 15. (Presently Amended) A method for producing and distributing information on water events in accordance to claim 9, further comprising the steps of:
i) determining water event spatial and temporal characteristics;
j) identifying targets;
 k) deciding which information to be transferred; and
l) transmitting information by pushing or pulling.

Claim 16. (Presently Amended) A method for producing and distributing information on water events in accordance to claim 9, further comprising the steps of:
i) producing and displaying information on water events for the consumption of various groups;
j) requesting and receiving information from one or multiple users;
k) providing recommendations and information of water events to the users; and
l) facilitating interactions among users.



Allowable Subject Matter
Claims 9, 11 - 13, 15, 16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the limitations of claim 9 are disclosed by the art of record as outlined in the previous Office action none of these references taken either alone or in combination with the prior art of record disclose “modeling a first and last impacting events to determine threshold events” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

The dependent claims 11, 12, 13, 15, and 16 are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN S COOK/Primary Examiner, Art Unit 2127